
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.7



MASTER OFFSHORE AGREEMENT


This Master Offshore Agreement is made effective this day of February 1, 2004
("Effective Date") by and between Xansa (India) Ltd., having its registered
office at C-2, Sector 1, Noida, 201301, India (hereinafter referred to as
"Xansa" which shall include all its divisions, subsidiaries and other related
entities or successors in interest and permitted assigns),

AND

Lawson Software, Inc., dba Lawson Software, a Delaware USA corporation whose
principal offices are located at 380 St. Peter, St. Paul, Minnesota 55102 USA
(hereinafter referred to as "COMPANY").

        WHEREAS, Xansa is in the business of software development, services and
related information technology activities;

        WHEREAS, Xansa has obtained Level 5 CMM certification (as defined
below);

        WHEREAS, in reliance on Xansa's Level 5 CMM Certification and Xansa's
representation to COMPANY to continue to perform services under this Agreement
at a minimum of the then current Level 5 CMM and in accordance with the
Performance Criteria (as defined below), COMPANY has selected Xansa over other
services providers to provide certain information technology-related services as
specified in the Statement(s) of Work (as defined below); and

        WHEREAS, Xansa and COMPANY want to specify the terms and conditions
under which, among other things, Xansa will provide such services to COMPANY.

        NOW, THEREFORE, in consideration of the foregoing premises and mutual
covenants and agreements contained herein, Xansa and COMPANY agree as follows:

1.DEFINITIONS

"Acceptance" is defined in Section 5.6.5

"Agreement" shall mean this document (Master Offshore Agreement) and all
Statement of Works executed hereunder, Performance Criteria, and all appendices
attached hereto. In the event of conflict between the Master Offshore Agreement
and a Statement of Work, except as provided in Exhibit A, the provisions of the
Master Terms and Conditions shall prevail.

"Change Order" is defined in Section 5.4

"Change Request" is defined in Section 5.4.

"CMM" shall mean the stages through which software organizations evolve as they
define, implement, measure, control and improve their software processes as
defined by the Carnegie Mellon University Software Engineering Institute.

"COMPANY Authorized Contracting Representative" is defined in Section 5.5

"Consultant(s)" is defined in Section 2.1.

"Defect" shall mean any failure of the Deliverables to conform to the
Performance Criteria or requirements of a Statement of Work.

"Deliverables" shall mean those items described and itemized in the Statement of
Work as final work products to be delivered by Xansa pursuant to such
Statement(s) of Work.

"Documentation" shall mean all standard end-user information, manuals, technical
documentation, product specifications, training materials, whether in
electronic, printed or other format, together

1

--------------------------------------------------------------------------------




with all revisions, enhancements and updates thereto provided or made accessible
to Xansa by COMPANY during the term of this Agreement.

"Exchange Act" is defined in Section 22.4

"Fixed Price Project" is defined in Sections 2.1 and 7.1.

"Force Majeure Event" is defined in Section 20.

"Inputs" is defined in Section 6.1.

"Harmful Code" is defined in Section 10.8.

"Indemnified Party" is defined in Section 11.1

"Indemnifying Party" is defined in Section 11.1

"Intellectual Property Rights" shall mean any and all rights in and to all
copyrights, inventions, patents, trademarks, trade secretes and any other
proprietary rights in or to tangible or intangible property recognized in any
jurisdiction in the world, whether or not registered or registerable.

"Inventions" shall mean discoveries, concepts, and ideas, whether patentable or
not, formula, programs, plans, information and copyrightable works relating to
any present or prospective product, service, business, research or development
of COMPANY, including Works of Authorship, improvement, designs, developments,
and discoveries.

"Level 5 CMM Certification" shall mean certification at maturity level 5 of CMM
as more fully described in the Compatibility Maturity Model, Carnegie Mellon
University, Software Engineering Institute. Level 5 is the characterized by
continuous process improvement is enabled by quantitative feedback from the
process and from piloting innovative ideas and technologies,

"Losses" is defined in Section 11.1.

"Material Breach" is defined in Section 16.4.

"Milestones" an event and/or Deliverables to be completed in accordance with the
applicable period of time set forth in a Statement of Work.

"Performance Criteria" shall mean and include: (a) the applicable Documentation;
(b) the applicable Service Level Agreement; (c) the Specification; and (d) any
additional criteria that may be set forth in the Statement of Work for that
Deliverable.

"Post-Release Testing" is defined in Section 5.6.4.

"Pre-existing Works" is defined in Section 9.1.

"Pre-Release Testing" is defined in Section 5.6.3.

"Privacy Rule" is defined in Section 10.4

"Project or Program" is defined in Section 5.1.

"Project or Program Managers" is defined in Section 3.1.

"Protected Health Information" is defined in Section 13.3.

"Security Rules" is defined in Section 10.5.

"Service Level Agreements" means the standards for performance of particular
Deliverable or Service, as applicable, and may be referred to in this Agreement
as "SLA". The Service Level Agreement for Services, including Deliverables are
specified in the applicable Statement of Work.

"Services" for each Project are defined in the applicable Statement of Work

2

--------------------------------------------------------------------------------




"Service Rates" for each Project are defined in the applicable Statement of
Work.

"Software" means the software provided to or made accessible to Xansa by Lawson
under this Agreement.

"Specification" shall mean the written description of the functional and
technical requirements, operations and procedures, which shall form the basis
for the Deliverables.

"Statement of Work" is defined in Section 5.1.

"Status Report" is defined in Section 4.1

"T&M Project" is defined in Sections 2.1 and 7.2.

"Team" is defined in Section 2.1.

"Test Plan" is defined in Section 5.6.1.

"Transition Period" is defined in Section 16.7

"Works of Authorship" shall mean all forms of original expression, including,
software, object code, source code fixed in any tangible medium. Examples of
Works of Authorship include, without limitation, programs, programming tools and
designs, program documentation, training materials, instructions, manuals,
marketing materials and business plans.

2.PROJECT TEAM

2.1For the term of this Agreement, Xansa shall provide sufficient, qualified
personnel to perform Xansa's obligations hereunder. Xansa shall consult with
COMPANY regarding the size and composition of the teams ("Team(s)") for all
Projects. For Projects conducted on a time and materials basis ("T&M Projects"),
COMPANY shall have final approval over the composition of the Team. At COMPANY's
request, Xansa shall provide COMPANY with a list of Xansa project personnel
(which list shall include professional qualifications for each individual
listed) and COMPANY shall have the opportunity to interview and select the Team
members. For Projects conducted on a fixed-price basis ("Fixed-Price Projects"),
Xansa shall have final approval over the composition of the Team. Xansa Teams
shall consist of permanent full-time employees or subcontracted personnel
(cumulatively known as "Consultants") of Xansa. The size of the Team may change
from time to time based upon the number and complexity of the Projects planned
and in progress, subject to Sections 2.2 and 2.3 below.

2.2During any T&M Project, COMPANY may require Xansa to remove and replace any
Consultant from a Team, including the Project Manager, if, COMPANY, in its
reasonable sole discretion, determines and communicates to Xansa that such
removal is in COMPANY's interest. Any such removal of a Consultant shall be
effective upon seven (7) calendar days written notice from the COMPANY to Xansa,
except in the case of the Consultant's fraud or material breach of a COMPANY
policy or procedure (as determined by COMPANY) when such removal shall become
immediate. Unless the circumstance require an immediate removal, Xansa shall
have a period of seven (7) calendar days following COMPANY's written request to
resolve any problems with respect to such individual in a manner that is
satisfactory to COMPANY. If Xansa is unable to resolve the problem within the
seven (7) calendar day period to COMPANY's satisfaction, then Xansa shall remove
the Consultant within the seven (7) calendar day period and assign a suitable
replacement Consultant to the Project as soon as practicable, but in any event
within fourteen (14) calendar days following expiration of the initial seven
(7) day calendar period following such removal of a Consultant. Xansa shall be
responsible for Xansa's costs as necessary, to re-perform any services performed
by the removed Consultant plus any travel and related transition expenses
associated with any replacements made in accordance with this paragraph.

3

--------------------------------------------------------------------------------

2.3Without COMPANY's prior written consent, which consent shall not be
unreasonably withheld, Xansa shall not remove from a T&M Project or temporarily
reassign any Consultant to another account. Notwithstanding the foregoing, Xansa
shall have the right to remove or reassign Consultants upon written notice to
COMPANY if such removal or reassignment is required due to a mutually planned
rotation by COMPANY and Xansa, termination of employment, leaves of absence or
extended illness. If possible, each replacement Consultant will work with the
replaced Consultant during a mutually agreed transition period, the duration of
which shall be determined based on the duties and responsibilities of the
Consultant to be replaced. In addition, provided that the replaced Consultant
remains employed by Xansa, such individual shall continue to be available by
telephone and email to answer any project-related questions.

2.4If there is a vacancy in the Project Team (a "vacancy" for purposes of this
Section includes Xansa's failure to replace a removed or unavailable Consultant
within fourteen (14) calendar days in accordance with the criteria outlined in
Section 2.2 above), and such vacancy causes a delay or other problem with the
Project, COMPANY shall have the right to withhold any fees then due or that
become due to Xansa under this Agreement until Xansa provides a qualified
replacement as defined in the applicable Statement of Work, at which point
COMPANY promptly shall pay all withheld amounts.

3.PROJECT MANAGEMENT

3.1COMPANY and Xansa will each designate a management-level employee in the
Statement of Work to act as a primary point of contact between the parties with
respect to each Project ("Project Managers"). Such Project Managers will have
the power to make technical and Project-level decisions (including, for example,
staffing decisions and acceptance of Deliverables) that are binding on their
respective entities. Amendments to this Agreement or to a Statement of Work
however, must be made in accordance with Section 5.4, as applicable, and 22.7.
For each Statement of Work Xansa Project Managers shall act to ensure that the
Xansa and any Xansa subcontractors perform their obligations including, without
limitation, those specified in the applicable Statement of Work.

4.COMMUNICATION

4.1COMPANY and Xansa will communicate about the Projects in a manner that
ensures the timely and accurate flow of technical, managerial and other
information between them. Such communications will include periodic
teleconferences, monthly written status reports and such other communication, as
the parties deem appropriate for the particular Project or as required by the
Statement of Work. Xansa shall identify in such monthly status reports ("Status
Report") any personnel issues, and COMPANY and/or third party delays or other
circumstances known to Xansa or that reasonably should be known to Xansa that
will cause a cost increase (for T&M Projects) or impact its ability to meet any
Milestone including, without limitation, if Xansa has or may be likely to fail
to timely achieve a Deliverable. COMPANY shall have the right to assume that no
such issues exist that are known to Xansa unless Xansa specifically identifies
such issues in its weekly written Status Reports.

4.2The COMPANY shall give technical clarification to Xansa from time-to-time
within the general scope of this Agreement, or when requested by Xansa.

5.SERVICES

5.1Each Project that involves Xansa's provision of Services shall include a
"Statement of Work" specifying various consulting and software development
and/or maintenance related projects ("Projects or Programs"). The Statement of
Work will include, but will not necessarily be limited to: (a) all Milestone
Events, and the dates for achieving such Milestones Events; (b) all
Deliverables, and the dates for achieving such Deliverables; (c) a detailed
description of all

4

--------------------------------------------------------------------------------

activities to be performed by Xansa, including any software engineering,
development, testing, enhancement and maintenance, implementation and
professional services, (and/or its approved subcontractors), for COMPANY,
including task and sub-task activities, the party responsible for, and the
location of, such activities; (d) any Performance Criteria, including SLA;
(e) the dates and mode of communication of scheduled status meetings;
(f) commencement and completion dates for the project, (g) the Project Manager
and COMPANY Authorized Contracting Representative, (h) the Test Plan, and
(i) applicable Service Rates. The Milestone Event dates shall not be changed at
any time prior to Acceptance under the applicable Statement of Work without the
prior written consent of COMPANY, which consent may be withheld by COMPANY in
its sole discretion. Notwithstanding the preceding sentence, if a Milestone has
been delayed: (i) due to the occurrence of a Force Majeure Event; (ii) by
COMPANY solely for its own convenience; or (iii) as a result of Xansa's failure,
for any reason other than a COMPANY or third party -caused delay, to perform or
provide, as applicable, any Deliverables, provided that such failure previously
was identified by Xansa in a Project Status Report as described in Section 4.1,
then the Milestone date shall be extended on a day-for-day basis to account for
the period of delay. COMPANY will control all updates to any Statement of Work.
Each Statement of Work shall be incorporated into and become part of this
Agreement and be governed by the provisions of this Agreement. Xansa will not
incur any fees or expenses unless attributable to a Statement of Work.

5.2Unavailability of COMPANY Personnel. If COMPANY determines that a Milestone
is likely to be missed, or if a Milestone has been missed, in each case due to a
lack of available COMPANY personnel to perform COMPANY's responsibilities in
connection with Milestone, then, upon COMPANY's written request, Xansa shall
provide to COMPANY the additional resources required to meet the Milestone, or
if one or more Milestones already has been missed as a result of such lack of
COMPANY personnel, complete the Milestones within a re-adjusted time frame
mutually agreed to by the parties in writing. For T&M Projects, COMPANY shall
reimburse Xansa for such additional resources at the Service Rate(s). For Fixed
Price projects, the cost of any additional resources will be borne by Xansa.

5.3Delays. A Milestone will be achieved successfully only when COMPANY verifies
in writing that the activities, events and/or Deliverables that comprise such
Milestone have occurred and/or have been completed in accordance with this
Agreement, any applicable Performance Criteria and/or the applicable Statement
of Work. Subject to the further terms of this Section 5.3, if COMPANY reasonably
determines that Xansa is likely to fail to meet a Milestone, at COMPANY's
option, in addition to any other rights and remedies that may be available to
COMPANY (including the rights and remedies available to COMPANY under
Section 16), Xansa shall provide to COMPANY as many additional Xansa Consultants
as may be required or necessary to timely achieve the Milestone. Xansa will
provide these additional Consultants at no charge to COMPANY under Fixed Price
projects, and will be reimbursed for such additional Consultants under T&M
projects. If Xansa already has failed to meet one or more Milestones, then in
addition to any other rights and remedies that may be available to COMPANY
(including the rights and remedies available to COMPANY under Section 16) Xansa
shall complete Milestone(s) within a re-adjusted time frame established by
COMPANY, provided that: any adjustment of a Milestone date shall not operate to
adjust any future Milestone date (unless specifically agreed to in writing by
COMPANY). Services of any additional consultants provided by Xansa between the
original Milestone date and the re-adjusted Milestone date will be at no charge
to COMPANY. COMPANY's acceptance of additional Consultants as provided herein
shall not be construed or implied to constitute a waiver of any of COMPANY's
rights as provided in this Agreement. Notwithstanding the foregoing, for any
Project, Xansa shall not be obligated to provide additional Consultants at no
additional cost to COMPANY if Xansa's failure to achieve any Milestone is
(a) due to the occurrence of a Force Majeure Event, (b) by COMPANY solely for
its own convenience; or (c) as a result of COMPANY'S or any third parties
failure, for any reason other

5

--------------------------------------------------------------------------------

than an Xansa-caused delay, to perform or provide, as applicable any
Deliverables, provided that such failure was previously identified in a Project
Status Report as described in Section 4.1.

5.4Change Requests. If either party believes that a change to a Statement of
Work is necessary or desirable, such party shall issue to the other a written
change request ("Change Request") in the form attached hereto as Exhibit C
(which, in the case of a Xansa-initiated Change Request, shall include the items
required to be in a Change Response). In the case of a COMPANY-initiated Change
Request, as soon as practicable following its receipt of such Change Request
from COMPANY, but in no event longer than ten (10) business days following such
receipt, Xansa shall provide COMPANY a written statement describing in detail:
(a) any additional Services to be performed, and/or Services and/or Support
Services that are no longer required as a result of the Change Request; (b) the
effect, if any, that any such additional or deleted Services and/or Support
Services will have on the Statement of Work; (c) the cost or savings associated
with such additional or deleted Services and/or Support Services; and (d) any
other information relating to the Change Request that may reasonably be
requested by COMPANY ("Change Response"). COMPANY shall respond within 14
business days to any Xansa-initiated Change Request. If COMPANY approves an
Xansa-initiated Change Request, or accepts a Change Response in writing, such
Change Request, or such Change Response, together with COMPANY's Change Request,
as applicable, shall be deemed to be a "Change Order." If COMPANY rejects an
Xansa initiated Change Request, or any Change Response, the parties shall
proceed to fulfill their obligations as originally agreed under this Agreement
and the applicable Statement of Work.

5.5Administration of Change Orders. The applicable Xansa Project Manager and the
applicable COMPANY Project Manager shall be authorized to administer the Change
Order process set forth in Section 5.4; provided, however, that all proposed
Change Orders must be approved in writing by both parties Authorized Contracting
Representative in order to be effective against COMPANY. The "COMPANY Authorized
Contracting Representative" shall be set forth in the applicable Statement of
Work.

5.6Testing.

5.6.1    COMPANY shall develop a test plan that specifies the procedures and
methodologies that will be employed to test the applicable Deliverable (a "Test
Plan"). Such Test Plan may include testing processes and procedures in addition
to, but not inconsistent with, the testing processes and procedures set forth in
this Section 5.6, and shall become part of the applicable Statement of Work.
COMPANY may modify or amend the scope, methodologies and procedures for
executing Deliverable testing as may be reasonably necessary to test the
Deliverable. Xansa shall provide to COMPANY copies of all test results generated
by Xansa during its performance of any testing processes and procedures.

5.6.2    Each Statement of Work may set forth Pre-Release and Post-Release
testing processes and procedures that are in addition to or may take precedence
to the processes and procedures described in this Section 5.6.

5.6.3    Pre-Release Testing for each Deliverable shall be performed in
accordance with the responsibilities allocated to each party in the Test Plan
attached to the applicable Statement of Work ("Pre-Release Testing").
Pre-Release Testing shall commence on the date, and shall continue for the
period of time, specified in the Test Plan attached to the applicable Statement
of Work, but in no event will the Pre-Release Testing be completed in less than
sixty (60) calendar days. Pre-Release Testing shall include such testing as is
necessary to verify and confirm that the Deliverable operates in accordance with
the applicable Performance Criteria. If any failures to conform to the
applicable Performance Criteria are discovered during Pre-Release Testing,
COMPANY shall report such failures to Xansa, and Xansa promptly shall correct
such failures. COMPANY shall have a minimum of fifteen (15) consecutive calendar
days to verify any

6

--------------------------------------------------------------------------------




corrections provided by Xansa and, if necessary, the Pre-Release Testing period
shall be extended accordingly. When: (a) all failures to operate in accordance
with the Performance Criteria identified during Pre-Release Testing have been
corrected by Xansa; and (b) the Deliverable has operated without any Defects
during Pre-Release Testing for at least fifteen (15) consecutive calendar days,
COMPANY shall give Xansa written notice thereof, and the Deliverable included in
the Pre-Release Testing shall be ready for Post-Release Testing in accordance
with Section 5.6.4.

5.6.4    Following successful completion of Pre-Release Testing for the
applicable Deliverable, COMPANY shall have the right to test such Deliverable
under actual, everyday operating conditions with its customers to verify and
confirm that the Deliverable operates in accordance with the applicable
Performance Criteria ("Post-Release Testing"). The Post-Release Testing period
shall continue for a period of ninety (90) calendar days unless specified
differently in the applicable Statement of Work. ("Post-Release Testing
Period"). If any defects against the performance criteria are discovered during
the Post-Release Testing Period, COMPANY shall report such failures to Xansa,
and Xansa promptly shall correct such failures in accordance to the Statement of
Work and the warranty in Section 10. COMPANY shall have fifteen (15) consecutive
calendar days to verify any correction provided by Xansa and, if necessary, the
Post-Release Testing Period shall be extended accordingly. Subject to the terms
of Section 16, the process described in this Section 5.6.4 shall repeat as often
as necessary until all failures to operate in accordance with the applicable
Performance Criteria identified during the Post-Release Testing Period have been
corrected by Xansa, and the Deliverable has operated without any Defects for at
least fifteen (15) consecutive calendar days.

5.6.5    Acceptance for Deliverables included in a Statement of Work shall occur
when: (a) one (1) of the following events has occurred: (i) COMPANY has
acknowledged that the Post Release Testing criteria specified in Section 5.6.4
have been satisfied with respect to the applicable Deliverables included within
that Statement of Work; or (ii) COMPANY has failed to object in writing within
ten (10) business days following receipt thereof to a written notice from Xansa
stating that Xansa believes that the Post Release Testing criteria specified in
Section 5.6.4 have been satisfied with respect to that Deliverable, specifying
therein the criteria that remain to be satisfied; and (b) Xansa has provided to
COMPANY all Documentation listed in the Statement of Work, any applicable
Specifications and other deliverables relating to all applicable Deliverable
included in that Statement of Work as required by this Agreement and the
applicable Statement of Work ("Acceptance"). Nothing else, including COMPANY's
use of any such Deliverable, or any component thereof, in a live, production
environment shall constitute Acceptance, abrogate any rights and remedies that
may be available to COMPANY and/or constitute or result in "acceptance" under
general contract law, the Uniform Commercial Code or any other law.

5.7This Agreement is nonexclusive and shall not be construed to limit COMPANY's
right to enter into any other outsourcing, development, services or other
agreement with any other person or entity.

6.COMPANY INPUTS AND RESPONSIBILITIES

6.1A collaborative approach is beneficial to the success of Projects. Xansa and
COMPANY shall mutually cooperate with and assist the other in the performance of
services under this Agreement. COMPANY will supply in a timely manner
information, materials and actions reasonably required by Xansa including but
not limited to data, designs, diagrams, programs, hardware and software licenses
at St. Paul together with application and other software licenses associated
with COMPANY's Testing Tools and products etc in accordance with the Statement
of Work, technical and functional specifications, management decisions,
approvals, acceptance criteria duly signed off by both parties, and other
information and material, at COMPANY's cost, for Xansa's use in

7

--------------------------------------------------------------------------------

carrying out the Projects ("Inputs"). This obligation is in concert with Xansa
responsibilities as cited by the parties in the Statement of Work.

6.2Without limiting the foregoing, COMPANY will promptly:

6.2.1    review all specifications, technical materials and other documents
submitted by Xansa; request necessary corrections; and approve such documents;

6.2.2    provide requested COMPANY information and data;

6.2.3    advise Xansa of COMPANY's requirements;

6.2.4    upon request by Xansa provide access to COMPANY's staff, facilities and
hardware which request shall not be unreasonably withheld or denied. Any access
or use of COMPANY'S staff, facilities, software and hardware shall be solely for
use in performing Xansa's obligations under this Agreement and for no other
purpose; and

6.2.5    provide necessary office space, communications and computer equipment
at the COMPANY's site commensurate with that provided to COMPANY's own staff.

7.CONSIDERATION

7.1For Fixed Price Projects the parties shall set forth billing rates, billing
schedule and detail as agreed in the Statement of Work.

7.2For T&M Projects the parties shall set forth billing rates, billing schedule
and detail as agreed in the Statement of Work. Xansa shall send a detailed
invoice indicating the resources utilized on the T&M Project and the charges for
each such resource. Such Xansa resources shall include the Project delivery
team, the Project Manager(s), Technical Manager(s), Onsite Delivery team and
Coordinator, Consultants, and any other agreed to resources identified in the
Statement of Work. Unless otherwise agreed to in a Statement of Work, rates are
subject to annual revision of no greater than four percent (4%) per year by
Xansa from the date of execution of this Agreement. Actual billing may be
adjusted up or down based on rates that have been agreed to in an associated SLA
or other rates that have been agreed to in relationship to Performance Criteria
identified within the Statement of Work. At COMPANY's request and at no
additional cost, Xansa will supply COMPANY with the names of Xansa resources,
related timesheets indicating hours worked by each Xansa resource and invoices
for any other expense billed to the COMPANY.

7.3Either party may issue a Change Request in the event of actual or anticipated
change(s) to the agreed Services, scope, Deliverables, schedule, or any other
aspect of the Statement of Work in accordance with Section 5.4 above.

7.4In addition to the charges for services, COMPANY will reimburse Xansa without
markup for ordinary and necessary out-of-pocket expenses incurred in the
performance of the services including travel, communications (including link
costs to offshore development centers), lodging, and required third party
software or hardware based on Xansa providing a good faith estimate of
anticipated expenditure prior to incurring such costs. Any capital expenditures
required for a Project will be the financial responsibility of COMPANY, as long
as they are pre-approved by COMPANY. All capital expenditures in excess of US$
5,000.00 shall be approved by the COMPANY Authorized Contracting Representative
in advance of such expenditure. In the event COMPANY requests Xansa to obtain
third party software or hardware on its behalf, Xansa's obligation to pay such
third party is expressly contingent upon receipt of payment from COMPANY, and
such provisioning shall be billed to the COMPANY based on actual cost of the
item(s) obtained. Title to any software, tangible or intangible property paid
for or reimbursed by the COMPANY shall remain the property of the COMPANY unless
specifically agreed to in writing prior to purchase.

8

--------------------------------------------------------------------------------

8.PAYMENT OF INVOICES

8.1COMPANY will pay invoices within thirty (30) from receipt of invoice, except
for those portions of any invoice that the COMPANY disputes in good faith. Any
such disputed amounts shall be administered pursuant to Section 8.2 below.
Invoices will be issued and payable in USD ($), or as defined by mutual
agreement in the Statement of Work.

8.2Should COMPANY question any invoice in writing within sixty (60) days from
the date of invoice, the parties shall make every reasonable effort to settle
promptly the invoice in question. Should such questionable invoice not be
satisfactorily addressed by either party within thirty (30) days, the dispute
resolution process in Section 21 below shall be initiated. Payment of the
disputed amount shall be withheld until a mutually agreed to resolution is
agreed.

8.3COMPANY shall have the right to set off against any undisputed amounts owed
by COMPANY with any unresolved disputed amounts as described in Section 8.2. If
COMPANY cannot effectuate a complete set-off due to insufficient amounts owed by
COMPANY to Xansa, Xansa promptly shall refund unrealized set off amounts to
COMPANY (in no event later than twenty (20) calendar days following notice from
COMPANY).

9.INTELLECTUAL PROPERTY

9.1Each party owns, and will continue to own all rights, title and interests in
and to any Inventions however embodied; know how; works in any media; software,
information; trade secrets; materials, property or proprietary interest that it
owned prior to this Agreement; or that it created or acquired independently of
its obligations pursuant to this Agreement ("Preexisting Works"). All rights in
Preexisting Works not expressly transferred or licensed herein are reserved to
the owner. COMPANY hereby grants Xansa a limited, personal, nontransferable and
nonassignable license, for the term of this Agreement and subject to the terms
and conditions of this Agreement, to use, copy and make derivative works of, the
Software and Documentation (including revisions, updates and enhancements
thereto as determined by COMPANY to be appropriate from time to time), provided
that the Lawson owned Software and Lawson owned Documentation may only be used
in the manner as expressly set forth in this Agreement and for no other purpose
whatsoever. Xansa understands and agrees that the use, copying and creation of
derivative works for any third party owned Software licensed to Xansa under this
agreement may be subject to approval of such third party and/or separate terms
and conditions provided by COMPANY to Xansa. Subject to the terms of this
Agreement, and only upon payment of the applicable Service fee described in the
applicable Statement of Work, Xansa agrees to promptly disclose, assign, and
transfer to COMPANY in writing the intellectual property rights, titles or
interests associated with any Deliverables created hereunder by its Consultants.
All Deliverables created under this Agreement are deemed a "work made for hire"
on behalf of COMPANY as such term is defined in the Copyright laws of the United
States. If, for any reason, the Invention or Work of Authorship created in
accordance with the Deliverable is held not to be a "work made for hire", Xansa
and/or Xansa Consultants hereby assign these to COMPANY and Xansa and/or Xansa
Consultants shall cooperate with COMPANY or its designees and execute documents
of assignment, or other documents prepared by COMPANY reasonably necessary to
effect, perfect, or enforce the transfer to COMPANY of all copyright or other
proprietary rights in such Invention or Work of Authorship.

9.2Xansa and its Consultants agree that Xansa does not have, nor has Xansa ever
had, claim of any right title or interest in any trademarks, trade names or
domain names owned or used by COMPANY.

9.3To the extent material (excluding methodologies and tools of Xansa) that is
used in, enhanced, or developed by Xansa in the course of providing Services
under this Agreement and: (a) is not

9

--------------------------------------------------------------------------------

identified as a Deliverable, or is incorporated in a Deliverable, or in any
manner in a Statement of Work, (b) does not contain any Preexisting Work of
COMPANY or Xansa, (c) does not contain any Confidential Information of COMPANY
or Xansa, and (d) is of a general abstract character, or may be generically
re-used, COMPANY and Xansa shall share full rights to use such materials
including, without limitation: delivery strategies, approaches and practices;
routines, frameworks, and components; generic content, research and background
materials; training materials; application building blocks; templates;
analytical models; inventions; solutions and descriptions thereof; ideas;
know-how; event sets, computerized event database, aggregated voting results or
any other materials that are required to perform under the Statement of Work at
no additional cost to Xansa.

9.4Subject to the terms of this Agreement, and only upon payment of the
applicable Services fee described in the Statement of Work, COMPANY is hereby
granted a fully paid up, royalty-free license throughout the world, to copy,
use, host, resell, sublicense, distribute, and create derivative works of the
Xansa Pre-existing Works that are necessary for COMPANY to use the Deliverables
incorporating the Xansa Pre-existing Works for use by COMPANY in performing its
business.

10.WARRANTIES

10.1The parties warrant that they have obtained all necessary government and
corporate approvals to enter into this Agreement and that no consent, approval,
or withholding of objection is required from any governmental authority with
respect to the entering into or the performance of this Agreement. The parties
further warrant that they are each under no obligation or restriction, nor will
they assume any such obligation or restriction, that would in any way interfere
or conflicts with, or that would present a conflict of interest concerning, any
obligations under this Agreement.

10.2Xansa represents and warrants that Xansa will perform the services in a
workmanlike manner and materially in accordance with the applicable intent,
definition, Performance Criteria, Specification and documentation as set forth
in the applicable Statement of Work hereunder. Xansa further represents and
warrants that unless otherwise expressly set forth in a Statement of Work, Xansa
will perform services under this Agreement at Level 5 CMM. Where this Agreement
specifies a particular higher standard or criteria for performance, this
warranty is not intended to and does not diminish that standard or criteria for
performance.

10.3Xansa represents and warrants that it will comply with COMPANY'S then
current published Code of Conduct and its provisions as well as any applicable
Indian and USA national, state or federal law or regulatory requirements or
international treaty. COMPANY'S Code of Conduct is available at www.lawson.com
and its provisions are incorporated by reference.

10.4Xansa represents and warrants that Xansa, and its Consultants, will comply
with the terms and conditions of the Business Associate Addendum attached hereto
as Exhibit A, which sets forth certain obligations relating to the privacy of
Protected Health Information under the Health Insurance Portability and
Accountability Act of 1996 ("HIPAA"), as the same may have been or may be
amended from time to time ("Privacy Rules").

10.5Xansa represents and warrants to COMPANY that from and after April 21, 2005
(the "Security Rules Compliance Date") it will perform all of its obligations
hereunder in accordance with the HIPAA Security Standards, as the same may be
amended from time to time (the "Security Rules"). If the Security Rules
Compliance Date is extended or otherwise delayed, Xansa's obligations shall be
extended to such extended or revised date. In connection with its obligations
under the Security Rules, Xansa represents and warrants that it will:
(a) implement safeguards that reasonably and appropriately protect the
confidentiality, integrity and availability of the electronic protected health
information that it creates, receives, maintains or transmits on behalf of
COMPANY; (b) ensure that any agent, including a subcontractor, to whom Xansa
provides this

10

--------------------------------------------------------------------------------

information agrees to implement reasonable and appropriate safeguards;
(c) report to COMPANY any security incident of which it becomes aware; (d) this
Agreement may be terminated by COMPANY immediately and without penalty upon
written notice by COMPANY to Xansa if COMPANY determines, in its sole
discretion, that Xansa has violated a material term of this Section; and
(e) make Xansa's policies and procedures, and all documentation required by the
Security Rules relating to such safeguards, available to the Secretary of the
United States Department of Health and Human Services for purposes of
determining compliance with the Security Rules.

10.6COMPANY warrants that the Inputs provided to Xansa will not infringe upon
any third party Intellectual Property Rights, including copyrights, patents and
other Intellectual Property Rights, provided those Inputs are used only in
accordance with the applicable Statement of Work. Xansa sole and exclusive
remedy for claims based on alleged infringement is set forth in Section 11.4 and
11.6 of this Agreement. Xansa represents and warrants that the Deliverables and
the COMPANY's and its customers use of the Deliverables and Services will not
infringe upon any third party Intellectual Property Rights, including
copyrights, patents and other Intellectual Property Rights of any nature
whatsoever. Xansa agrees that it shall not embed any third party owned software
or other materials in any Deliverable without the prior written consent of
COMPANY. This warranty shall survive the expiration or termination of this
Agreement

10.7Xansa represents and warrants to COMPANY, unless otherwise provided for in a
Statement of Work, that when properly installed as described in the
Specifications, the unmodified Deliverable shall: (i) operate without Defects
resulting from the failure of the Deliverable to operate as described in the
unmodified Documentation for that Deliverable; (ii) at the date of Acceptance
operate in accordance with the Performance Criteria; and (iii) possess all of
the functional capabilities described in the Specifications (except for
non-function-affecting deviations such as differences in screen colors and the
like). Xansa represents and warrants that Xansa will correct, at its own
expense, within a commercially reasonable period any Defect in any Deliverable
for a period of one hundred twenty (120) days following actual Acceptance by
COMPANY. Xansa shall have no obligation to make corrections, repairs or
replacements to such Deliverable to the extent caused by (1) catastrophe, fault
or negligence of COMPANY or any third-party, (2) use of the Deliverable in a
manner for which they were not designed, including, without limitation, use of
the Deliverable in connection with computer hardware other than as specified in
the Statement of Work, (3) modifications of the Deliverable by anyone other than
Xansa or its employees or agents, or except as for normal installation and
implementation, or (4) causes external to the operation of the Deliverable such
as, but not limited to, power failure or electric power surges.

10.8Xansa represents and warrants that it has used and shall use its best
efforts to check for and eliminate all viruses, time bombs, harmful and
malicious data, or other undocumented programs which inhibit the Deliverable's
use ("Harmful Code") prior to delivery. If such Deliverables are found to
contain any viruses, time bombs, harmful and malicious data, or other
undocumented programs which inhibit the Deliverable's use, Xansa shall:
(a) provide update services to enable the Deliverables to comply with this
warranty; and (b) restore any and all data and programming from the last known
back-up tape and re-create, or bear the cost of re-creating, any and all data
and programming lost by COMPANY as a result of such Harmful Code. COMPANY shall
take commercially reasonable steps including, without limitation, creating
backups in accordance with its standard operating procedures, to mitigate any
damages resulting from a Harmful Code.

10.9If, for any reason, an Invention or Work of Authorship created under a
Statement of Work associated with this Agreement is held not to be a "work made
for hire", Xansa warrants that Xansa and/or Xansa Consultants will assign all
Intellectual Property Rights in and to such Invention or Work of Authorship
created under a Statement of Work to COMPANY subject to the terms of this
Agreement with respect to pre-existing Intellectual Property Rights of Xansa and
Xansa represents and warrants to COMPANY that Xansa and/or Xansa Consultants
shall cooperate with COMPANY or its designees and execute documents of
assignment, or other documents prepared by COMPANY reasonably necessary to
effect, perfect, or enforce the transfer to COMPANY of all copyright or other
proprietary rights in such Invention or Work of Authorship.

11

--------------------------------------------------------------------------------



10.10EXCEPT FOR THE FOREGOING WARRANTIES, Xansa EXCLUDES AND DISCLAIMS ALL
WARRANTIES, CONDITIONS OR STATEMENTS, WHETHER EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OR CONDITIONS OF
MERCHANTABILITY AND / OR FITNESS FOR ANY PARTICULAR PURPOSE.

11.INDEMNIFICATION

11.1Each party (the "Indemnifying Party") shall defend, indemnify, and hold
harmless the other party (the "Indemnified Party") and its officers and
directors, employees, agents, and representatives from and against any losses,
damages, costs, attorneys' fees, liabilities, or expenses (collectively,
"Losses") associated with any third party claim against the Indemnified Party
that alleges or arises out of acts or omissions of the Indemnifying party,
including but not limited to negligence, gross negligence, fraud,
misrepresentation, breach of confidentiality, or acts or omissions resulting in
property damage, personal injury or death.

11.2Xansa shall defend, indemnify, and hold harmless COMPANY and its officers
and directors, employees, agents, and representatives from and against any
Losses arising out of or in connection with the Deliverables' actual or alleged
violation or infringement of any proprietary right of any third party, including
any Intellectual Property Right. Xansa shall not have any liability to COMPANY
under this Section 11.2 to the extent that any infringement or claim thereof is
based upon (1) the combination, operation or use of a Deliverable in combination
with equipment or software not supplied by COMPANY hereunder where the
Deliverable would not itself be infringing, (2) compliance with designs, or
specifications provided by COMPANY, (3) use of a Deliverable in an application
or environment for which it was not designed or not contemplated under a
Statement of Work, or (4) modifications of a Deliverable by anyone other than
Xansa where the unmodified version of the Deliverable would not be infringing.

11.3In the event that the Deliverables become the subject of a claim of
infringement of a third party's Intellectual Property Rights, in addition to
Xansa's indemnification obligations under Section 11.2, Xansa shall, at its
choice and expense: (a) procure for COMPANY, its distributors and customers the
right to continue to use such Deliverables; (b) replace or modify such
Deliverables to make them non-infringing, provided that the same function is
performed by the replacement or modified Deliverables as the infringing
Deliverables; or (c) if the rights to use cannot be procured or the Deliverables
cannot be replaced or modified, accept the return of the Deliverables and
reimburse COMPANY for (i) any amounts paid by COMPANY to Xansa for such
Deliverables and (ii) any legal costs and expenses COMPANY has incurred due to
the use of the infringing Deliverables provided to COMPANY by Xansa.

11.4COMPANY shall defend, indemnify, and hold harmless Xansa and its officers
and directors, employees, agents, and representatives from and against any
Losses to the extent caused by the actual or alleged violation or infringement
of any Intellectual Property Right of any third party concerning the Inputs used
in accordance with the Statement of Work.

11.5It is understood and agreed that Xansa and Xansa Consultants will provide
the Services as an independent contractor and that during the performance of the
Services, Consultants will not be considered employees of COMPANY within the
meaning or the applications of any national, provincial, state or local laws or
regulations including, but not limited to, laws or regulations covering
unemployment insurance, old age benefits, worker's compensation, industrial
accident, labor or taxes of any kind. It is also understood and agreed that
Consultants shall not be considered COMPANY'S employees within the meaning or
application of COMPANY'S/employee fringe benefit programs for the purpose of
vacations, holidays, pension, group life insurance, accidental death, medical,
hospitalization, and surgical benefits. Xansa shall have the sole responsibility
for paying all such taxes and other amounts due under applicable laws and

12

--------------------------------------------------------------------------------

regulations, and all amounts due for fringe benefits, in respect of
Consultant's. Accordingly, Xansa shall defend, indemnify, and hold harmless
COMPANY and its officers and directors, employees, agents, and representatives
from and against any Losses to the extent arising from the payment all such
taxes and other amounts due under applicable laws and regulations, and all
amounts due for fringe benefits, in respect of Consultants.

11.6The indemnification obligations stated in this Section 11 apply only in the
event that the Indemnified Party: (a) provides the Indemnifying Party prompt
written notice of such claims, provided that no delay in such notice by
Indemnified Party materially prejudices the rights of the Indemnifying Party;
(b) grants the Indemnifying Party sole authority to defend, manage, negotiate or
settle such claims, provided that no settlement materially prejudices the rights
of the Indemnified Party and the Indemnifying Party obtains the Indemnified
Party's reasonable approval before using any of the Indemnified Party's
confidential information in connection with the defense; and (c) makes available
all reasonable assistance in defending the claims (at the expense of the
Indemnifying Party).

12.TAXES

12.1The fees chargeable by Xansa are stated inclusive of all taxes due and
payable outside the United States. Xansa shall be liable and will pay for all
charges including all tax liabilities like sales, use, stamp, income, corporate,
state, national, value added or any other taxes accessed. Additionally, Xansa
will pay all employees-related taxes concerning Xansa personnel worldwide and
corporate taxes based on Xansa's income worldwide. If Xansa claims exemption
from any taxes resulting from this Agreement, then COMPANY will provide Xansa
with the relevant documentation to avail itself of such exemption including
required certificates, if any, from the relevant taxing authorities. Xansa shall
hold COMPANY free and harmless from any obligations for taxes or related fees in
India and maintain full compliance with all such jurisdictions.

13.CONFIDENTIALITY

13.1Each Party acknowledges, understands, and agrees that, whether developed by
the Disclosing Party or others employed by or associated with the disclosing
Party (the "Discloser"), all Confidential Information provided by Discloser or
which may become known to the receiving Party and/or the receiving Party's
Consultants under this Agreement, is the exclusive and confidential property of
the originator of such Confidential Information and shall be at all times
regarded, treated and protected as such in accordance with this Agreement.
Failure to mark any writing confidential shall not affect the confidential
nature of such writing or the information contained therein.

13.2"Confidential Information" shall mean (A) information of Company which is
COMPANY's and is (i) proprietary to, about or created by COMPANY, COMPANY's
customers or COMPANY's third parties; (ii) gives COMPANY, COMPANY's customers,
or COMPANY's third parties some competitive business advantage or the
opportunity of obtaining such advantage or the disclosure of which could be
detrimental to the interests of COMPANY, COMPANY's customer or COMPANY's third
parties; (iii) designated as Confidential Information by COMPANY, COMPANY's
customers or COMPANY's third parties, or from all the relevant circumstances
should reasonably be assumed by Xansa and/or Xansa Consultants to be
confidential and proprietary to COMPANY, COMPANY's customers or COMPANY's third
parties; or (iv) not generally known by other than COMPANY, COMPANY's customers
or COMPANY's third parties. Confidential Information shall include, but not be
limited to, the terms of this Agreement, COMPANY, COMPANY's customers or
COMPANY's third parties' software (including both source and object code) and
documentation, and any modifications or enhancements thereto, and
(B) information of Xansa which is and is designated as Confidential Information
by Xansa, Xansa's customers or Xansa's third parties, or from all the relevant
circumstances should

13

--------------------------------------------------------------------------------

reasonably be assumed by COMPANY and/or COMPANY's Consultants to be confidential
and proprietary to Xansa, Xansa's customers or Xansa's third parties.

13.3Confidential Information shall also include "Protected Health Information"
of Company and its customers as that term is defined in the Business Associate
Agreement attached hereto as Exhibit A that may become known to Xansa and/or
Xansa Consultants while providing Services under this Agreement. Xansa and Xansa
Consultants agree to execute the Business Associate Addendum attached as
Exhibit A. In the event of any conflict between the terms of Exhibit A and the
terms of this Section 13, the terms of the Business Associate Agreement attached
as Exhibit A shall control.

13.4Confidential Information shall not include (i) information publicly known
through no fault of the receiving Party or its representatives; (ii) during the
performance of a Statement of Work, any general skills and experience that Xansa
Consultants could reasonably have been expected to acquire performing similar
work with another company; (iii) is rightfully received by the receiving Party
from a third party without a duty of confidentiality; (iv) is disclosed by
Discloser to a third party without a duty of confidentiality on the third party;
(v) is independently developed by Receiving Party; or (vi) is disclosed by
Recipient with Discloser's prior written approval.. The phrase "publicly known"
shall mean readily accessible to the public in a written publication, or readily
ascertainable by the public or is independently developed by or for Xansa (other
than by Company) or the receiving Party receives from a third party without any
known restrictions on the disclosure of that information. Confidential
Information shall also not include information that the receiving Party and/or
receiving Party's Consultants are required to disclose by order of a court of
competent jurisdiction, administrative agency or governmental body or by
subpoena, summons or other legal process, or by law, rule or regulation, or by
applicable regulatory or professional standards, so long as the receiving Party
provides Discloser with reasonable prior notice of such disclosure to enable
Discloser to seek protective relief. The burden of proving that information or
skills and experience are not Confidential Information shall be on the party
asserting such exclusion. As a consequence of receiving Party's and/or receiving
Party's Consultant's acquisition or anticipated acquisition of Confidential
Information, receiving Party and receiving Party's Consultants shall occupy a
position of trust and confidence with respect to Discloser's, Discloser's
customers' or Discloser's third parties' affairs and business. In view of the
foregoing, receiving Party and receiving Party Consultants agree that it is
reasonable and necessary that receiving Party and receiving Party Consultants
make the following covenants:

13.4.1    During and after the Term of this Agreement, receiving Party and
receiving Party's Consultants shall not disclose Confidential Information of
Discloser, Disclosers customers or Discloser's third parties to any person or
entity other than as necessary in carrying out its duties on behalf of
Discloser, without obtaining Discloser's prior written consent, and shall take
all reasonable precautions to prevent inadvertent disclosure of such
Confidential Information. This prohibition against receiving Party's and
receiving Party Consultant's disclosure of Confidential Information includes,
but is not limited to, disclosing the fact that any similarity exists between
the Confidential Information and information independently developed by another
person or entity, and receiving Party and receiving Party's Consultants
understand that such similarity does not excuse receiving Party and receiving
Party's Consultants from abiding by its covenant or other obligations under this
Agreement.

13.4.2    During and after the Term of this Agreement, receiving Party and
receiving Party Consultants shall not use, copy or transfer Confidential
Information of Discloser, Discloser's customers or Discloser's third parties
other than as necessary in carrying out their duties on behalf of Discloser,
without obtaining Discloser's prior written consent, and shall take all
reasonable precautions to prevent inadvertent use, copying or transfer of such
Confidential Information. This prohibition of use, copying, or transfer of
Confidential Information includes, but is not limited to,

14

--------------------------------------------------------------------------------




selling, licensing or otherwise exploiting, directly or indirectly, any products
or services (including software in any form) which embody or are derived from
Confidential Information, or exercising judgment in performing analysis based
upon knowledge of Confidential Information.

13.5Receiving Party and receiving Party Consultants agree not to make any
written use of or reference to Discloser's, Discloser's customers' or
Discloser's third parties' name or trademarks (or any name under which
Discloser, Discloser's customer or Discloser's third parties do business) for
any marketing, public relations, advertising, display or other business purpose
or make any use of Discloser's or Discloser's customers' facilities for any
activity unrelated to the express business purposes and interests of Discloser
under this Agreement, without the prior written consent of Discloser; provided,
however, that Company may include the name of Xansa and a description of the
Services provided by Xansa under this Agreement in global, United States,
regional or industry marketing and advertisements or private presentations
without the consent of Xansa.

13.5.1    Discloser's consent may be withheld or granted in Discloser's sole and
absolute discretion.

13.5.2    At any time upon request by Discloser, receiving Party and receiving
Party Consultants shall destroy or return to Discloser the original and all
copies of any materials containing Confidential Information of Discloser,
Discloser's customers or Discloser's third parties.

13.6Receiving Party and receiving Party Consultants understand and agree that
damages shall be an inadequate remedy in the event of a breach by receiving
Party and/or receiving Party Consultants of the provisions of Sections 13.0 and
9.0 of this Agreement and that any such breach by receiving Party and/or
receiving Party Consultants shall cause Discloser great and irreparable injury
and damage. Accordingly, receiving Party and receiving Party Consultants agree
that Discloser shall be entitled, without waiving any additional rights or
remedies otherwise available to Discloser at law or in equity or by statute, to
injunctive and other equitable relief in the event of a breach or intended or
threatened breach by receiving Party and/or receiving Party Consultants of any
of said covenants. Discloser shall also be entitled to recovery of reasonable
attorney' fees and costs.

13.7The obligation of confidentiality shall extend to the non-publicizing of any
dispute involving the two parties and the terms of this Agreement, provided
however that Discloser shall have the right to disclose the terms of this
Agreement at its discretion.

14.LIMITATION OF LIABILITY

14.1NOTWITHSTANDING ANYTHING TO THE CONTRARY ELSEWHERE CONTAINED IN THIS OR ANY
OTHER CONTRACT BETWEEN THE PARTIES, NEITHER PARTY SHALL, IN ANY EVENT,
REGARDLESS OF THE FORM OF CLAIM, BE LIABLE FOR ANY INDIRECT, SPECIAL, PUNITIVE,
EXEMPLARY, SPECULATIVE OR CONSEQUENTIAL DAMAGES, INCLUDING, BUT NOT LIMITED TO,
ANY LOSS OF USE, LOSS OF DATA, BUSINESS INTERRUPTIONS, AND LOSS OF INCOME OR
PROFITS, IRRESPECTIVE OF WHETHER IT HAD AN ADVANCE NOTICE OF THE POSSIBILITY OF
ANY SUCH DAMAGES.

14.2NOTWITHSTANDING ANYTHING TO THE CONTRARY ELSEWHERE CONTAINED IN THIS OR ANY
OTHER CONTRACT BETWEEN THE PARTIES, EXCEPT FOR CLAIMS ARISING OUT OF OR IN
CONNECTION WITH ANY VIOLATION OF COMPANY'S INTELLECTUAL PROPERTY RIGHTS, FOR
INDEMNIFICATION BY XANSA FOR THIRD PARTY CLAIMS UNDER SECTION 11.2, OR CLAIMS
ARISING OUT OF XANSA'S BREACH OF SECTION 13, THE LIABILITY OF XANSA ITS OFFICERS
AND DIRECTORS, EMPLOYEES, AGENTS, AND REPRESENTATIVES TO THE COMPANY ITS
OFFICERS AND DIRECTORS, EMPLOYEES, AGENTS, AND REPRESENTATIVES IS RESTRICTED TO
A MAXIMUM OF US$ 500,000 OR THE AGGREGATE THAT XANSA HAS RECEIVED

15

--------------------------------------------------------------------------------

FROM THE COMPANY AS FEES UNDER STATEMENT OF WORK FOR THE TWELVE MONTHS PRECEDING
THE INCIDENCE OF LIABILITY, WHICHEVER IS GREATER.

14.3EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE AGREEMENT, AN AGGRIEVED PARTY
MAY NOT RECOVER COMPENSATION FOR THAT PART OF A LOSS THAT COULD HAVE BEEN
AVOIDED BY TAKING MEASURES REASONABLE UNDER THE CIRCUMSTANCES TO AVOID OR REDUCE
SUCH LOSS, INCLUDING THE MAINTENANCE BEFORE BREACH OF CONTRACT OF REASONABLE
SYSTEMS FOR BACKUP OR RETRIEVAL OF INFORMATION. THE PARTIES MUST IN ALL
CIRCUMSTANCES TAKE ALL REASONABLE STEPS TO MITIGATE LOSSES.

15.NON-HIRE AND NON-SOLICITATION

15.1COMPANY acknowledges that personnel to be provided by Xansa represents an
investment in recruitment and training, the loss of which my impact Xansa's
business. Xansa acknowledges that the knowledge and skills gained by Xansa of
COMPANY products and services creates potential value to Xansa.

15.2In consideration of the foregoing, the COMPANY for the term of this
agreement and for a period of one (1) year thereafter, will not recruit, hire,
or engage employment with any employee of Xansa, or induce any such individual
to leave the employment of Xansa except as provided for in any Statement of
Work. For purposes of this Section 15.0, an employee or contractor means any
current employee or contractor who has worked in such capacity in the previous
six (6) month period.

15.3In consideration of the foregoing, Xansa for the term of this agreement
shall refer any potential client with work related to a COMPANY product that is
intended to be preformed in whole or in part in India to COMPANY. COMPANY shall
have the sole right to engage Xansa under separate Agreement or through the
addition of a Statement of Work to this Agreement for any such work related to a
COMPANY product. At COMPANY'S sole discretion, COMPANY may choose not to accept
the Xansa potential client work for pass through to Xansa, and under such
circumstances, COMPANY shall provide Xansa written notice of such none interest.
In case of none interest, Xansa shall have the sole right to contract separately
for the engagement of work on COMPANY product.

16.TERM AND TERMINATION

16.1This Agreement shall remain effective from the Effective Date of this
Agreement until termination as provided under this Section 16.

16.2Each Statement of Work shall remain in effect until the earlier of:
(a) termination of such Statement of Work by a party upon the occurrence of an
Event of Default; or (b) termination of such Statement of Work upon mutual
agreement of the parties.

16.3Unless otherwise agreed to in a Statement of Work, COMPANY may, without
cause, terminate any Statement of Work written notice of three (3) months to
Xansa. In the event of termination of the SOW, the COMPANY shall pay Xansa, any
disengagement costs as specified in the SOW.

16.4The following events shall constitute events of default and the occurrence
of any one (1) or more of such events of default shall constitute a Material
Breach of this Agreement and/or the applicable Statement of Work that shall
afford a party, as applicable, the rights and remedies set forth in this
Section 16.4.

16.4.1    In the case of a T&M Project, Xansa's failure to achieve any Milestone
within the time frame set forth in the applicable Statement of Work, provided
that such failure is not due to: (i) the occurrence of a Force Majeure Event;
(ii) a delay by COMPANY solely for its own convenience; or (iii) COMPANY's or
third-party's failure, for any reason other than an Xansa-

16

--------------------------------------------------------------------------------

caused delay, to perform or provide, as applicable, any Deliverable, provided
that such failure previously was identified by Xansa in a Project Status Report
as described in Section 4.1;

16.4.2    In the case of Xansa, if any Deliverable, Xansa's failure to achieve
Acceptance as provided in Section 5.6;

16.4.3    In the case of either party's breach of any material obligation under
this Agreement and/or any Statement of Work, provided that such failure is not
cured within thirty (30) calendar days, following receipt of written notice of
such breach;

16.4.4    In the case of Xansa, (i) the institution of bankruptcy, receivership,
insolvency, reorganization or other similar proceedings by or against Xansa
under any section or chapter of the United States Bankruptcy Code, as amended,
or under any similar laws or statutes of the United States (or any state
thereof) or India; (ii) the failure of such insolvency proceedings to be
dismissed or discharged within six (6) calendar months after they are
instituted; (iii) the insolvency or making of an assignment for the benefit of
creditors or the admittance by Xansa of any involuntary debts as they mature;
(iv) the institution of any reorganization arrangement or other readjustment of
debt plan of Xansa not involving the United States Bankruptcy Code; or (v) any
corporate action taken by the Board of Directors of Xansa in furtherance of any
of the above actions; or

16.4.5    In the case of Xansa, Xansa makes an assignment of all or
substantially all of its assets for the benefit of creditors, or Xansa's Board
of Directors takes any corporate action by in furtherance of the above action.

16.4.6    In the case of the COMPANY, the COMPANY fails to make the payment of
Invoices within the stipulated time and it remains uncured for a period of
ninety- (90) calendar days after COMPANY's receipt of written notice of its
failure to make timely payment.

16.5Upon the occurrence of an uncured Material Breach by COMPANY, Xansa shall be
entitled to: (a) subject to COMPANY's rights as set forth below, fully or
partially terminate this Agreement and/or the affected Statement of Work; and/or
(b) subject to Section 14, recover damages from COMPANY; and/or (c) any other
additional remedies that may be set forth in a Statement of Work.

16.6Upon the occurrence of an uncured Material Breach by or with respect to
Xansa, COMPANY shall be entitled to: (a) fully or partially terminate this
Agreement and/or the affected Statement of Work; and/or (b) subject to the terms
of Section 14, recover damages from Xansa, except for termination arising out of
Sections 16.4.4 and 16.4.5 and/or (c) receive Transition Services in accordance
with Section 16.7; and/or (d) any other additional remedies that may be set
forth in a Statement of Work.

16.7Upon a complete or partial termination of this Agreement and/or one (1) or
more Statement of Work(s) for any reason, COMPANY shall have the right, for up
to twelve (12) months (the "Transition Period"), to all or any combination of
the following, at COMPANY's option: (a) receive from Xansa all Services
reasonably necessary to effectuate an orderly transition to a new service
provider or to transition the services in accordance with the SOW, and/or
(b) receive any and all information reasonably necessary for COMPANY and/or its
third party designees to perform the Services, including, all available data
files, file and data definitions and relationships, data definition
specifications, data models, program architecture, tools, design concepts,
product designs, program structure, sequence and organization, screen displays,
design specifications, functional specifications, internal use listing or
manuals relating to error corrections, fixes and workarounds, and file and
program cross-reference information relating to the Services and any other
aspects of the Deliverable, as requested by COMPANY. All Services provided by
Xansa

17

--------------------------------------------------------------------------------

during the Transition Period shall be provided in accordance with and at the
Service Rates set forth in the applicable Statement of Work.

16.8In the event of termination by Xansa hereunder, Xansa shall reimburse
COMPANY for all transition, migration and ongoing program management effort for
work specified in the Statement of Work(s) and shall transfer any or all Xansa
resources as requested by the COMPANY until the terminated effort is at steady
state in a new location.

16.9In the event of termination by COMPANY of this Agreement or any Statement of
Work, COMPANY shall pay Xansa all fees earned as specified in the Statement of
Work and reasonable expenses incurred prior and up to the effective date of the
termination. Except as provided in this Section 16.9, COMPANY shall not be
liable for any costs or damages arising as a result of its termination of the
Agreement under this Section 16.

17.INSURANCE

17.1Xansa shall obtain, pay for, and maintain in full force and effect during
the term of this Agreement insurance on behalf of Xansa and its Consultants as
follows:

17.1.1    Workers' compensation and employers' liability insurance with limits
to conform with the greater of the amount required by applicable law or USD Five
Hundred Thousand ($500,000) for each accident, including occupational disease
coverage, with a limit of USD Five Hundred Thousand ($500,000) per person
subject to an aggregate limit of USD Five Hundred Thousand ($500,000) per annum;
commercial general liability insurance with limits not less than USD Ten Million
($10,000,000) combined single limit for bodily injury, death, and property
damage, including personal injury, contractual liability, independent
contractors, broad-form property damage, and products and completed operations
coverage; commercial automobile liability insurance with limits not less than
USD Three Million ($3,000,000) each occurrence combined single limit of
liability for bodily injury, death, and property damage; and professional
liability insurance (technology errors and omissions) with limits not less than
USD Two Million ($2,000,000) annual aggregate for all claims each policy year
for services.

17.1.2    To the extent any insurance coverage required under this Section 17 is
purchased on a "claims-made" basis, such insurance shall cover all prior acts of
Xansa during the term of this Agreement, and such insurance shall be
continuously maintained until at least three (3) years beyond the expiration or
termination of this Agreement, or Xansa shall purchase "tail" coverage,
effective upon termination of any such policy or upon termination or expiration
of this Agreement, to provide coverage for at least three (3) years from the
occurrence of either such event.

17.1.3    Certificates of insurance evidencing the coverage requirements
described in Section 17.1.1 shall be furnished to COMPANY upon request. The
certificates of insurance will be endorsed: (i) in the name of COMPANY, its
officers, agents, and employees as additional insureds (required for
comprehensive general liability and automobile liability only); (ii) to provide
that each of the policies is primary insurance with respect to any other
insurance available to COMPANY as to any claim for which coverage is afforded
under the policy; and (iii) to provide that the policy shall apply separately to
each insured against whom a claim is made or suit is brought (required for
comprehensive general liability and automobile liability only).

17.1.4    Xansa shall require all of its subcontractors providing On-site
Services at a COMPANY facility to carry insurance coverage at limits that are
appropriate and consistent with industry practices in light of the scope and
duration of the Services to be provided by such subcontractors.

17.1.5    Xansa shall give thirty (30) days' prior written notice to COMPANY of
cancellation, non-renewal, or material change in coverage, scope, or amount of
any policy. If Xansa fails to keep in effect at all times the insurance coverage
required under Section 17.1.1, then in addition to

18

--------------------------------------------------------------------------------




and cumulative with any other remedies that may be available to COMPANY at law,
equity, or hereunder, COMPANY shall have the right to procure such insurance on
Xansa's behalf, in which event Xansa shall be obligated to reimburse COMPANY for
the costs and expenses associated with such procurement.

18.JOINT PUBLICITY

18.1At COMPANY discretion, Xansa shall obtain a non-exclusive, non-transferable
right to use COMPANY'S name and logo solely in connection with the promotion of
the services provided by Xansa pursuant to this Agreement. Xansa will adhere to
COMPANY's guidelines in logo, brand and trademark usage. Any use of COMPANY's
logo and name must be approved, in advance, by a designated representative of
COMPANY's Marketing Department. Both parties shall work together in good faith
in collaborative promotion and marketing, including but not limited to:

18.1.1    the issuing of mutually agreed press release(s) announcing the
relationship established between the parties by this Agreement;

18.1.2    the preparation and release of joint press announcement(s) relating to
the services offered by Xansa to COMPANY;

18.1.3    the appointment by each party of a designated marketing representative
within each organization; and

18.1.4    joint attendance at marketing events.

19.RELATIONSHIP OF PARTIES

19.1It is understood and agreed that Xansa will provide Services under this
Agreement as an independent contractor and that during the performance of
Services under this Agreement, Xansa's employees and Consultants will not be
considered employees of COMPANY for any purpose whatsoever. Accordingly, Xansa
shall be solely responsible for the compensation of such employees and
Consultants, including employment-related taxes. Further, nothing herein shall
be construed to entitle either party to be a representative, agent, partner or
joint venture of the other. Neither party is granted any express or implied
right or authority by the other party to assume or create any obligation or
responsibility on behalf of or in the name of the other party, or to bind the
other party in any manner whatsoever.

20.FORCE MAJEURE

20.1If either party is unable to perform any of its obligations under this
Agreement because of circumstances beyond the reasonable control of the party,
such as an act of God, fire, casualty, flood, terrorism, cross-border war (not
including a war within the countries borders), failure of public utilities,
injunction or any act, exercise, assertion or requirement of any governmental
authority, federal announced epidemic, (a "Force Majeure Event"), the party who
has been so affected shall immediately give notice to the other party and shall
do everything reasonably practicable to resume performance, except that COMPANY
shall be excused in any event from its payment obligation. Upon receipt of
notice of a Force Majeure Event, other than the obligation on COMPANY to pay
Xansa, all obligations under this Agreement shall be immediately suspended for
the period of such Force Majeure Event. If the period of nonperformance exceeds
sixty (60) days from the receipt of notice of the Force Majeure Event, the party
whose ability to perform has not been so affected may give written notice to
terminate this Agreement.

21.DISPUTE RESOLUTION

21.1All disputes arising out of or in connection with the Agreement shall be
attempted to be settled through good-faith negotiation between senior management
of both parties or as set forth in a Statement of Work, followed, if necessary,
within thirty (30) days by professionally-assisted

19

--------------------------------------------------------------------------------

non-binding mediation. Any mediator so designated must be acceptable to all
parties. The mediation will be conducted as specified by the mediator and agreed
upon by the parties. The parties agree to discuss their differences in good
faith and to attempt, with the assistance of the mediator, to reach an amicable
resolution of the dispute. The mediation will be treated as a settlement
discussion and therefore will be confidential. The mediator may not testify for
either party in any later proceeding relating to the dispute. No recording or
transcript shall be made of the mediation proceedings. Each party will bear its
own costs in the mediation. The fees and expenses of the mediator will be shared
equally by the parties.

21.2Failing resolution through negotiation or mediation, any such dispute shall
be submitted to nonbinding arbitration administered by JAMS/Endispute in
accordance with the Arbitration Rules for Professional Accounting and Related
Services Disputes of the American Arbitration Association ("AAA Rules") before a
single arbitrator. The place of arbitration will be Minneapolis, Minnesota
(USA). The language of the arbitration shall be English. Limited discovery will
be permitted in connection with the arbitration upon agreement of the parties or
upon a showing of substantial need by the party seeking discovery. The
arbitrator's decision shall follow the plain and natural meaning of the relevant
documents, and shall be nonbinding. The arbitrator will have no power to award
(i) damages inconsistent with the Agreement or (ii) punitive damages or any
other damages not measured by the prevailing party's actual damages, and the
parties expressly waive their right to obtain such damages in arbitration or in
any other forum. All aspects of the arbitration will be confidential. Neither
the parties nor the arbitrator may disclose the existence, content or results of
the arbitration, except as necessary to comply with legal or regulatory
requirements. Each party will promptly pay its share of all arbitration fees
(excluding attorneys' fees) and costs, provided that such fees and costs shall
be recoverable by the prevailing party as determined by the arbitrator. If a
party fails to pay such share promptly upon demand, the arbitrator shall, upon
written request by the other party, enter a final decision against the
non-paying party for the full amount of such share, together with an award of
attorney's fees and costs incurred by the other party in obtaining such
decision, which decision may be entered in the jurisdiction defined herein.
Except for this instance of a failure of a party to pay arbitration fees and
costs, the parties will bear their own attorneys' fees in any matter or dispute
under this Agreement.

21.3Notwithstanding the determination by the parties to utilize arbitration as
specified above for resolution of disputes arising out of or in connection with
this Agreement, nothing herein shall preclude either party from seeking and
obtaining from a court in the jurisdiction defined herein for appropriate
equitable relief, including without limitation, a temporary restraining order or
other injunctive relief, to prevent a breach of this Agreement relating to
Sections 9.0 (Intellectual Property), 13.0 (Confidentiality), or 15.0 (Non-Hire
and Non-Solicitation), or to otherwise maintain the status quo pending outcome
of any arbitration.

22.MISCELLANEOUS

22.1Compliance with Insider Trading Regulations. As a publicly traded company,
COMPANY has adopted an Insider Trading policy. Due to the fact that Xansa may
have access to information that is material nonpublic information, Xansa agrees
to comply with the terms of COMPANY's Insider Trading policy and the quarterly
blackout periods listed in Exhibit B. COMPANY will notify Xansa in writing if
Xansa and/or Xansa Consultants are deemed to be subject to the extended Blackout
schedule.

22.2This Agreement shall be interpreted and construed in accordance with the
laws of the State of Minnesota, without regard to its conflicts of laws
provisions.

22.3The section and subsection headings used in this Agreement are for the
convenience of the parties only and shall not be deemed a part of or utilized in
interpreting this Agreement.

20

--------------------------------------------------------------------------------

22.4The services provided by Xansa to COMPANY under this Agreement are personal
to Xansa. Xansa shall not assign rights or delegate responsibilities under this
Agreement without the prior written permission of COMPANY. Should the new party
be unwilling or unable to meet the obligations of the Agreement to the same
level as Xansa, Clause 16 of this Agreement shall define the obligations of the
parties. Additionally, if COMPANY does not agree to Xansa's proposed assignment,
the Agreement will immediately terminate. COMPANY shall not assign rights or
delegate responsibilities under this Agreement without the prior written
permission of Xansa except in the event of a Change in Control or Change in
Ownership. In the event of either a Change in Control or a Change in Ownership,
assignment will be at the sole discretion of COMPANY. Should the new party be
unwilling or unable to meet the obligations of the Agreement to the same level
as COMPANY, Clause 16 of this Agreement shall define the obligations of the
parties. For the purposes of this Agreement, a "Change in Control" shall be
deemed to have occurred if (a) a tender offer shall be made and consummated for
the ownership of fifty percent (50%) or more of the outstanding voting
securities of COMPANY, (b) COMPANY shall be merged or consolidated with another
corporation and as a result of such merger or consolidation less than fifty
percent (50%) of the outstanding voting securities of the surviving or resulting
corporation shall be owned in the aggregate by the former shareholders of the
COMPANY, other than affiliates (within the meaning of the Securities Exchange
Act of 1934 (the "Exchange Act")) of any part to such merger or consolidation,
as the same shall have existed immediately prior to such merger or
consolidation, (c) the COMPANY shall sell substantially all of its assets to
another corporation which is not a wholly-owned subsidiary of the COMPANY, (d) a
person, within the meaning of Section 3(a)(9) or of Section 13(d)(3)(as in
effect on the date hereof) of the Exchange Act, shall acquire fifty percent
(50%) of more of the outstanding voting securities of the company (whether
directly, indirectly, beneficially or of record) (for purposes hereof, ownership
of voting securities shall take into account and shall include ownership as
determined by applying the provisions of Rule 13d-3(d)(1)(i) as in effect on the
date hereof) pursuant to the Exchange Act, or (e) individuals who constitute the
COMPANY'S Board of Directors on the date hereof (the Incumbent Board") ceases
for any reason to constitute at least a majority thereof, provided that any
person becoming a director subsequent to the date hereof whose election. For
purposes of this Agreement, a "Change in Ownership" shall be deemed to have
occurred if there is a change in the majority ownership of Xansa and individuals
who constitute the Xansa's Board of Directors prior to the change in the
majority ownership (the "Xansa Incumbent Board") ceases for any reason to
constitute at least a majority thereof after the change in the majority
ownership which materially affects performance by Xansa of its obligations.

22.5No waiver shall be construed as a waiver of any term, condition or provision
except as provided in writing.

22.6All references in this Agreement to "days" shall, unless otherwise specified
herein mean calendar days.

22.7Except as otherwise provided for herein, no term or condition in this
Agreement may be modified, amended or waived, except by a written Agreement
signed by both the parties.

22.8If any provision of this Agreement is declared void or unenforceable, such
provision shall be severed from this Agreement which shall otherwise remain in
full force and effect.

22.9This Agreement, including all Exhibits attached hereto and other documents
that have been incorporated by reference, is an integrated Agreement; it
contains the full understanding of the parties and supersedes all other
understandings, agreements or conditions, written or oral, regarding its subject
matter. The parties acknowledge that they are not relying upon any
representations or statements except as specifically set forth in this writing.

21

--------------------------------------------------------------------------------

22.10The parties acknowledge and agree that they have mutually negotiated the
terms and conditions of this Agreement and that any provision contained herein
with respect to which an issue of interpretation or construction arises shall
not be construed to the detriment of the drafter on the basis that such party or
its professional advisor was the drafter.

22.11All notices shall be sent to the parties at their address as set forth
below. The addresses of the parties may be revised from time to time, in which
event each party shall so notify the other, in writing. All notices shall be
deemed duly given (i) five (5)-business days following the date of their
receipt, by registered mail, or by hand delivery by an established international
courier service, or (ii) with confirmation of delivery by facsimile transmission
in accordance with the information stated below.

TO Xansa:

Xansa (India)
Attn: Rajiv Sahai
Director—Legal
C-2, Sector 1
Noida—201-301
India

Email:
Fax:
Tel:

TO COMPANY:

Lawson Software, Inc.
Attn: Jim Sanderson
380 Saint Peter Street
St. Paul, MN 55102-1302

Email: james.sanderson@lawson.com
Fax: 651-767-5652
Tel: 651-767-4652

With a Copy to:

Lawson Software, Inc.
Attn: General Counsel
380 Saint Peter Street
St. Paul, MN 55102-1302

22.12All of the Sections of this Agreement, which by their nature are intended
to survive the termination or expiry, shall survive any termination or expiry of
this Agreement. Where no time period has been specified for survival, that
Section shall be deemed to survive for one year after the termination of this
Agreement.

22.13Electronic mail is considered a permissible form of "writing" under this
Agreement for purposes of Project-related communications and notices such as
those specified in Sections 2.0 and 5.0 only. The parties agree not to raise,
and shall be estopped from raising a Statute of Frauds or similar defense with
respect to such permissible electronic communications.

22.14This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

22

--------------------------------------------------------------------------------

ACCEPTED AND AGREED BY THE FOLLOWING AUTHORIZED REPRESENTATIVES OF THE PARTIES
AS OF THE FIRST DATE WRITTEN ABOVE:

FOR Xansa (India) Ltd.:
Signature
 
/s/ Murali Vullaganti
Name
 
Murali Vullaganti
Title
 
Managing Director
FOR Lawson Software Inc.:
Signature
 
/s/ Robert G. Barbieri
Name
 
Robert G. Barbieri
Title
 
Executive Vice President and
Chief Financial Officer

Attachments:

Exhibit A: Business Associate Agreement
Exhibit B: COMPANY'S Insider Trading Policy
Exhibit C: Sample Change Request Form
Exhibit D: Product Maintenance Statement of Work

23

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.7



MASTER OFFSHORE AGREEMENT
